DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4-7, 9, 14-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranthaman (US 2018/0215854) in view of Guillemette (US 2016/0297104 A1).

Regarding claim 1, Paranthaman meets the claimed method of reactive additive manufacturing, (Paranthaman teaches a reactive precursor material into an additive manufacturing device, [0007]) comprising: providing a first component comprising a first compound into a first pump; (Fig. 4, pump A) providing a second component comprising a second compound into a second pump, (Fig. 4, pump B) wherein the first compound is reactive with the second compound; (a (fast set)-(slow cure) deposition in which reactive components cross-link shortly after deposition yet continue to react for several hours, see [0009])  pumping the first component from the first pump, and pumping the second component from the second pump through a mixer (mixing nozzle, Fig. 4) to provide a first coreactive composition; and depositing the coreactive composition. (mixing and extruding the reactive precursor material through a nozzle of the additive manufacturing device and depositing the extrudate onto a substrate [0007]) .
Paranthaman does not explicitly teach depositing, by coextrusion, the first coreactive composition and a second coreactive composition. 
Guillemette meets the claimed depositing, by coextrusion, the first coreactive composition and a second coreactive composition. (Guillemette teaches a 3D printing apparatus configured for co-extrusion.  The input comprises two or more polymer layers. These layers may be reactive in nature [0146]. Also Guillemette teaches many layers of different materials, see [0188]-[0192], Fig. 13, 14a-c).
It would have been obvious to one of ordinary skill the in the art to co-extrude a second coreactive composition of Parathaman using the co-extrusion apparatus of Guillemette in order to allow better control of the properties of the materials extruded during 3D printing, see [0006], [0252].
Regarding claim 3, Paranthaman meets the claimed the first component comprises two or more first compounds;  (Paranthaman teaches the amino component can include multiple types of amines, see [0021]) and the second component comprises two or more second compounds. (Paranthaman teaches the isocyanate component can include multiple types of isocyanate-containing compounds, see [0021]).

Regarding claim 4, Paranthaman meets the claimed wherein, the two or more first compounds comprise an average functionality of a first functional group from 2 to 6; ([0021] The amine component should include at least two primary and/or secondary amino groups per amino-containing molecule) and the two or more second compounds comprise an average functionality of a second functional group from 2 to 6, (at least or precisely two, three, or four isocyanate groups, see [0029]) wherein the first functional group is reactive with the second functional group.

Regarding claim 5, Paranthaman does not explicitly teach wherein the first component, the second component, or both the first and second components independently comprise a viscosity from 200 centipoise to 20,000,000 centipoise, measured using an Anton Paar MCR 302 rheometer with a gap from 1 mm at 25C and a shear rate of 100 sec-1.
Paranthaman teaches examples of amino compounds to have a viscosity 1000-1500 centipoise (cPs), see Table 1. However, Paranthaman does not state the gap size or shear rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the amino compounds having a viscosity of 1000-1500 centipoise as the generic amino compounds because a higher viscosity is resilient enough to resist deformation upon deposition of subsequent layers of extrudate, see [0044].

Regarding claim 6, Paranthaman does not explicitly teach the first component comprises a first viscosity; and the second component comprises a second viscosity, wherein the first viscosity is within ±50% of the second viscosity, wherein viscosity is measured using an measured using an Anton Paar MCR 302 rheometer with a 1 mm gap at a plate temperature of 25C and a shear rate of 100 sec-1.
Paranthaman teaches examples of amino compounds to have a viscosity 1000-1500 centipoise (cPs) and isocyanate compound with 600 centipoise, see Table 1. However, Paranthaman does not state the gap size or shear rate. Examiner notes 1000 cPs is within 50% of 600 cPs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the amine with a viscosity 1000 centipoise (cPs) and isocyanate compound with 600 centipoise as the generic amino and isocyanate compounds because a higher viscosity is resilient enough to resist deformation upon deposition of subsequent layers of extrudate, see [0044].


Regarding claim 7, Paranthaman meets the claimed  wherein, the first compound comprises a first monomer, (diamine or polyamine compounds, [0021] Examiner notes are monomers) a first prepolymer, or a combination thereof; the second compound comprises a second monomer, (isocyanate-containing compounds [0029] )a second prepolymer, or a combination thereof; and the first monomer and the first prepolymer is reactive with the second monomer and the second prepolymer. (the reaction between amine and isocyanate components is generally exothermic, [0043]).

Regarding claim 9, Paranthaman meets the claimed wherein the first compound comprises a polyamine ([0021] any polyamine compounds know in the art) and the second compound comprises a polyisocyanate (at least or precisely two, three, or four isocyanate groups, see [0029]).

Regarding claim 14, Paranthaman does not explicitly teach, wherein the coreactive composition comprises a dynamic viscosity from 200 centipoise to 20,000,000 centipoise, wherein the dynamic viscosity is measured using an Anton Paar MCR 302 rheometer with a 25 mm-diameter parallel plate spindle, an oscillation frequency of 1 Hz and amplitude of 0.3%, and with a rheometer plate temperature of 25 C. (Paranthaman teaches the extrudate should have a viscosity of at least 1,000 cPs, see [0045].  Although the dynamic viscosity is not taught, it presumed to be substantially similar to the claimed values). 
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  

Regarding claim 15, Paranthaman teaches wherein the coreactive composition is characterized by a gel time less than 5 minutes at 25°C. (Fig. 1A depicts ~50% curing in 10 minutes. Paranthaman teaches objects to be 3D printed with the claimed materials and methods, see above rejection of claims 1 and 3-4. Thus, the propriety of  gel time is presumed inherent. )
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  

Regarding claim 16, Paranthaman teaches, wherein the first component, the second component, or both the first component and second component independently comprise a filler; and the coreactive composition comprises a filler. (The filler material (e.g., particles) may be present in the reactive precursor material in any desired amount, e.g., at least or above 1% or 50 wt%, see [0035])


Regarding claim 17, Paranthaman does not explicitly teach wherein the first component, the second component, or both the first and second components independently comprise from 0.1 wt% to 95 wt% of a filler, wherein wt% is based on the total weight of the first component or the second component.
The filler material (e.g., particles) may be present in the reactive precursor material in any desired amount, e.g., at least or above 1% or 50 wt%, see [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the filler equally in each component to achieve the claim wt% in each component because it improves the mixing of the components. 

Regarding claim 18, Paranthaman does not explicitly teach wherein the first component, the second component, or both the first and second components independently comprise from 0.1 vol% to 95 vol% of a filler, wherein wt% is based on the total weight of the first component or the second component.
The filler material (e.g., particles) may be present in the reactive precursor material in any desired amount, e.g., at least or above 1% or 50 wt%, see [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the filler equally in each component to achieve the claim wt% in each component because it improves the mixing of the components. 



Regarding claim 19, Paranthaman teaches wherein the coreactive composition comprises from 0.1 wt% to 95 wt% of a filler, wherein wt% is based on the total weight of the coreactive composition. (The filler material (e.g., particles) may be present in the reactive precursor material in any desired amount, e.g., at least or above 1% or 50 wt%, see [0035]) 

Regarding claim 20, Paranthaman teaches wherein the coreactive composition comprises from 0.1 vol% to 95 vol% of a filler, wherein vol% is based on the total weight of the coreactive composition.  (The filler material (e.g., particles) may be present in the reactive precursor material in any desired amount, e.g., at least or above 1% or 50 wt%, see [0035])

Regarding claim 21, Paranthaman meets the, wherein depositing comprises extrusion. (depositing the extrudate onto a substrate [0007]) 

Regarding claim 22, Paranthaman meets an object formed using the method of claim 1. (he additive manufacturing process is primarily suited to the production of complex (i.e., intricate) shapes, see [0020]) 

Regarding claim 23, Paranthaman meets the, wherein the object provides an attenuation of at least 10 dB within a frequency range between 1 MHz to 18 GHz.
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  
Paranthaman teaches objects to be 3D printed with the claimed materials and methods, see above rejection of claims 1 and 3-4. Thus, the propriety of  an attenuation of at least 10 dB within a frequency range between 1 MHz to 18 GHz is presumed inherent. 

Regarding claim 24, Paranthaman meets the wherein the object is characterized by a specific gravity less than 0.9.
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  

Paranthaman teaches objects such as “unfilled tubes” to be 3D printed, see [0020]. Thus, the empty space of the tube would reduce the objects specific gravity, Paranthaman also teaches graphene nanoribbons and other lightweight materials, see [0036].
Paranthaman teaches objects to be 3D printed with the claimed materials and methods, see above rejection of claims 1 and 3-4. Thus, the propriety of  specific gravity less than 0.9 is presumed inherent. 






Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranthaman (US 2018/0215854) in view of in view of Guillemette (US 2016/0297104 A1) and Busbee (US 2019/0037969).

Regarding clam 2, Paranthaman does not teach wherein each of the first pump and the second pump comprises a progressive cavity pump.
Paranthaman teaches a first pump and second pump, see Fig. 4
Busbee teaches a 3D printing with multiple inputs into a single nozzle, Fig. 4, and the pump such as progressive cavity pumps, [0207].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the progressive cavity pump of Busbee with the pumps of Paranthaman in order to effectively mix ingredients with different viscosities, see [0208].



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranthaman (US 2018/0215854) in view of in view of Guillemette (US 2016/0297104 A1) and  Busbee et al. (US 2019/0037969).
Regarding claim 8, Paranthaman meets the claimed the at least one first prepolymer is reactive with the at least one second prepolymer. (the reaction between amine and isocyanate components is generally exothermic, [0043]).
Busbee teaches the material comprising an isocyanate group is selected from the group consisting of an isocyanate and isocyanate prepolymer  [0114]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select a prepolymer as taught by Gorin as the two component 3D printing method of Paranthaman because method is particularly suited to make thermoset elastomeric parts such as those used to mitigate noise, vibration or harshness (NVH) issues in mechanical systems or where high temperature use is required, see [0013]. 


Claim 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranthaman (US 2018/0215854) in view of in view of Guillemette (US 2016/0297104 A1) and  Elsey et al. (US 2015/0014881 A1). 
Regarding claim 10, Paranthaman meets the claimed wherein the first compound comprises a polyalkenyl compound (straight-chained or branched alkyl or alkenyl linker [0022]).
Paranthaman does not meet the claimed the second compound comprises a polythiol.
Elsey meets the claimed the second compound comprises a polythiol. (The first substance may possess at least two hydroxyl (polyol), amino (polyamines) or thiol (polythiol) functional  groups, see [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the second compound to be a polythiol as taught by Elsey because varying the material can improve the properties such as hardness, toughness, resilience, flexibility, foam formation, frictional properties, radiation stability, chemical resistance, and heat resistance, see [0089]. 

Regarding claim 12, Paranthaman does not meet the claimed, wherein the first compound comprises a polyepoxide and the second compound comprises a polythiol.
Elsey meets the claimed comprises a polyepoxide and the second compound comprises a polythiol. (The first substance may possess thiol (polythiol) functional groups, the second substance may have at least two epoxide functional groups (i.e. a polyepoxide), [0097].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the first and second compound to be a polyepoxide and a polythiol as taught by Elsey because varying the material can improve the properties such as hardness, toughness, resilience, flexibility, foam formation, frictional properties, radiation stability, chemical resistance, and heat resistance, see [0089]. 

Regarding claim 13, Parathama does not meet the claimed, wherein the first compound comprises a polyepoxide and the second compound comprises a polyamine.
Elsey meets the claimed wherein the first compound comprises a polyepoxide and the second compound comprises a polyamine. (The first substance may possess  amino (polyamines)) functional groups, the second substance may have at least two epoxide functional groups (i.e. a polyepoxide), [0097].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the first and second compound to be a polyepoxide and a polyamine as taught by Elsey because varying the material can improve the properties such as hardness, toughness, resilience, flexibility, foam formation, frictional properties, radiation stability, chemical resistance, and heat resistance, see [0089]. 


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranthaman (US 2018/0215854) in view of in view of Guillemette (US 2016/0297104 A1) and Gorin et al. (US 2018/0362784). 


Regarding claim 11, Paranthaman does not teach wherein the first compound comprises a Michael acceptor and the second compound comprises a Michael donor.
Gorin teaches the first compound comprises a Michael acceptor and the second compound comprises a Michael donor. (improved method of additive manufacturing comprising, [0007] (i) providing a multi-functional Michael donor, rheological 
modifier, a multi-functional Michael acceptor, and a catalyst, [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the Michael donor and Michael acceptor compounds of Gorin with the two component 3D printing method of Paranthaman because method is particularly suited to make thermoset elastomeric parts such as those used to mitigate noise, 
vibration or harshness (NVH) issues in mechanical systems or where high temperature use is required, see [0013]. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744